Citation Nr: 1625243	
Decision Date: 06/23/16    Archive Date: 07/11/16

DOCKET NO.  09-27 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a lumbar spine disability.

2.  Entitlement to a rating in excess of 10 percent for a left knee disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel




INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from December 1969 to April 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the VA RO.


FINDING OF FACT

On June 8, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wanted to withdraw his claims of entitlement to ratings in excess of 10 percent for a lumbar spine disability and a left knee disability.


CONCLUSION OF LAW

The criteria for withdrawal are met with respect to the claims of entitlement to ratings in excess of 10 percent for a lumbar spine disability and a left knee disability.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran submitted a signed statement in June 2016 stating that he wished to withdraw his claims of entitlement to ratings in excess of 10 percent for a lumbar spine disability and a left knee disability.  Accordingly, the Board does not have jurisdiction to review the appeals, and they are dismissed.


ORDER

The claim of entitlement to a rating in excess of 10 percent for a lumbar spine disability is dismissed.

The claim of entitlement to a rating in excess of 10 percent for a left knee disability is dismissed.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


